Title: To George Washington from George Mason, 17 October 1769
From: Mason, George
To: Washington, George



Dear Sir
Gunston-Hall Octor 17th 1769.

I have Your Favour, returning the Deed I sent you, which I have not had an Opportunity of executing before Witnesses that coud be at this Court; I shall therefore endeavour to wait on You with it at Posey’s Sale, or sooner, if I am able to ride: it is certain that there is no Warranty contain’d in the Deed; nor did I apprehend You expected one, or I shou’d have objected to it at the Time; as I have not an Acre of Land in the World with which I wou’d give a general Warranty: the Destruction of Records, the Loss of Papers, & the Negligence of the Hands thro’ which in process of Time the Lands may pass, are with me unanswerable Objections to general warrantys; let the Title be ever so good at the Time of the Sale; but in this particular Case, I lookd upon a Warranty as totally out of the Question: I candidly told You all I knew about Hooper’s Survey, or the markd Line, when I left the Matter to yr own Choice; You know in what manner the

Agreement was made, & had there turn’d out less Land within the Line than the Quantity sold (in which Case I was to have paid You by the Acre for the Deficiency) I shou’d have required nothing more from You than a Relinquishment of Your own Title for the Difference, in such a Manner as to bar any persons hereafter claiming under You; which is always the Case of a release, & in this Light only I understood, & still do understand our Agreement; tho’ I take it to be a Matter of very little Importance; because I verily believe the Land contain’d in Thompson’s patent to be as safe as any Tract of Land in the County: I have all the original Papers relative to it bye me, which I shou’d be glad you wou’d examine, if You have any Doubt about it; & the rather, because it gives Me Concern that there shou’d have arisen any, the least Misapprehension between us: I have examined the Deed over again, & I think it contains as full a Confirmation of yr Title, & Release of mine, as words can express; if not, I am willing to add anything to it for that purpose, which you can desire.
I must again trouble You with an Ordr to the Treasurer for the Money due to Me from the Country; it’s to be hoped there is by this Time Cash in the Treasury, & that the House will be permitted next Session to go thro’ the public Business: I have some Thoughts of petitioning Your Honours for an Allowance of Interest.
Mrs Mason offers her Comps. to Mrs Washington, & Miss Custis; to whom please to present those of Dr Sir Yr most obt Sert

G. Mason

